DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,561,867 (‘867). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of an oil storage vessel comprising an oil including an upper surface; and a floating roof that includes a cellular glass material. ‘867 discloses placing the cellular glass material beneath the floating roof and not above the floating roof as recited in the claimed invention. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the cellular glass material above the floating roof in order to provide a floating roof.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Application Claims
U.S. Patent No. 10,561,867 
1, 2 and 12
1 and 4


Claims 1, 2, 5, 11, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 15 of U.S. Patent No. 9,827,454 (‘454). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of an oil storage vessel comprising an oil including an upper surface; and a floating roof that includes a cellular glass block and placing the cellular glass block on top of the floating roof. 
Application Claims
U.S. Patent No. 9,827,454
1, 2, 5, 12 and 15
1 and 4
11
15


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 10, 12, 13, 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the “floating roof is adapted… to sink below the surface of the oil upon the ignition event” as recited in claims 1 and 12.

Claims 1-3, 5, 10, 12, 13, 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The disclosure, as originally filed, discloses that the floating roof is adapted… to collapse during an ignition event as recited in claims 1 and 12.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (B) The nature of the invention. In the instant case, in Fig. 7, the floating roof 12 is shown as a monolithic flat piece of material (the original disclosure fails to disclose what kind or type of material is used to make roof 12) with a cylindrical wall around the perimeter floating on oil 16. It is unclear how the fire could “collapse” a flat piece of material floating on the heavier density oil? Applicant fails to include sufficient amount of direction as to how the roof would “collapse” if the flat roof 12 is a monolithic flat piece of material already floating on the heavier density oil? (F) The amount of direction provided by the inventor. The disclosure, as originally filed, does not disclose, in drawings and specification, how the flat floating roof can “collapse” since most of the area of the roof has “nothing to collapse.” There is nothing affected by the gravity force except probably the cylindrical wall around the perimeter of roof 12. (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Even if the cylindrical wall collapses, it is unclear what causes the already floating roof 12 to sink in the burning oil? The Examiner, hence the public, would not know how the roof collapse and how the cellular glass 10 will float on the surface of the oil 16?
Based on the unknowns listed above, undue experimentations (in quantity and quality of experimentation needed to make or use the invention based on the content of the disclosure) must be perform to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. (G) The existence of working examples. The Specification also fails to provide existence of working examples. (A) The breadth of the claims. Claims 1 and 12 recite a “storage vessel” as the Applicant’s invention, the breath of the claims are too broad for one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. (E) The level of predictability in the art. Applicant’s invention is a storage vessel (petrochemical tank art) that uses specific material (material science art) to extinguish fire, the level of predictability in the art (petrochemical tank and material science art) is rather low for one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Above listed questions were not satisfactorily resolved (from information available in the specification) and consequently raise doubt as failing to comply with the enablement requirement. Clarification is respectfully requested.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 10, 12, 13, 15 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Plummer (US 2,437,125).
With respect to claim 1, Plummer discloses a storage vessel (10. Figs. 1-7) comprising: 
an oil (Col. 1, line 2) contained in the storage vessel, the oil including an upper surface (Fig. 3); and 
a passive deployment fire control system comprising a collapsible floating roof (13) that includes a cellular glass material (25. sealing blocks of foam glass) situated above a majority of the upper surface of the oil (covered upper oil surface that is under 25); 
wherein the floating roof is adapted to (capable of) collapse during an ignition event and to sink below (due to gravity) the surface of the oil upon the ignition event, thereby deploying (when the roof collapsed or folded) the cellular glass material onto the upper surface of the oil.
With respect to claim 2, Plummer discloses wherein the storage vessel is an oil tank (Col. 1, line 2).
With respect to claim 3, Plummer discloses wherein the floating roof further includes an upper side (of face 28) and the cellular glass material is located on the upper side of the floating roof (Fig. 3).
With respect to claim 5, Plummer discloses wherein the cellular glass material is in block form (Fig. 3 and Col. 1, lines 34-43).
With respect to claim 10, Plummer discloses wherein the floating roof includes two layers of the cellular glass material (overlapping engagement. Figs. 7 and 8).
With respect to claim 12, Plummer discloses an oil tank (10. Figs. 1-7 and Col. 1, line 2) comprising: 
a tank wall (12); 
an oil contained by the tank wall, the oil including an upper surface (Fig. 3); and 
a passive deployment fire control system comprising a collapsible floating roof (13) that includes a cellular glass material (25. sealing blocks of foam glass) situated above a majority of the upper surface of the oil (covered upper oil surface that is under 25); 
wherein the floating roof is adapted to (capable of) collapse during an ignition event and to sink below (due to gravity) the surface of the oil upon the ignition event, thereby deploying (when the roof collapsed or folded) the cellular glass material onto the upper surface of the oil.
With respect to claim 13, Plummer discloses wherein the floating roof further includes an upper side (of face 28) and the cellular glass material is located on the upper side of the floating roof (Fig. 3).
With respect to claim 15, Plummer discloses wherein the cellular glass material is in block form (Fig. 3 and Col. 1, lines 34-43).
With respect to claim 20, Plummer discloses wherein the floating roof includes two layers of the cellular glass material (overlapping engagement. Figs. 7 and 8).

Response to Arguments
With respect to claims 1-3, 5, 10, 12, 13, 15 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, Applicant argues that paragraph [0039] discloses the “floating roof is adapted… to sink below the surface of the oil upon the ignition event” as recited in claims 1 and 12. 
Upon checking the two sets of Specifications, submitted on 1/14/2020 and 2/13/2020, both Specifications end with paragraph [0036]. No paragraph [0039] in the Applicant’s original disclosure. Paragraph [0032] discloses “…prior to an ignition event, where it will stay until such time as an oil fire collapses the roof 12 of the vessel 14. The roof 12 of the vessel 14 will subsequently sink in the burning oil 16…” However, paragraph [0032] discloses a specific embodiment of the invention, the passive deployment of the roof.  

    PNG
    media_image1.png
    487
    642
    media_image1.png
    Greyscale

Figure 7 of the Applicant invention is presented above. Prior to an ignition event, the roof 12 is not above the oil 16 as asserted by the Applicant. The roof 12 is clearly submerged or semi-submerged into oil 16, in fact, the majority area/surface of the roof is submerged into oil 16. Therefore, if is unclear how an already submerged or semi-submerged roof sink below the surface of the oil since almost all of the roof 12 is already below the surface of the oil 16? 
Paragraph [0032] discloses the roof will stay until such time as an oil fire collapses the roof 12 of the vessel 14. However, the limitation recites “the roof is adapted… to sink…upon (immediately after doing something or after something happens. https://www.macmillandictionary.com) the ignition event.” Paragraph [0032] fails to disclose an immediate sinking of the roof upon the ignition event. Applicant argues that the term “upon” is also defined, in definition 4, as “soon after the event.” However, the definition 4 states “if an event or time is upon you, it is going to happen very soon. The fall TV season is upon us.” Therefore, it is clear that the definition 4 is a definition applicable when “you” a human or person is involved. Applicant suggested definition 4 is not appropriate in light of the claim limitations as a whole. 
With respect to claims 1-3, 5, 10, 12, 13, 15 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Applicant argues that Wands factors have not been properly considered in the Office Action. The Examiner respectfully disagrees. Subtitles of the Wands Factors are added above to show that Wands Factors have been properly considered. See rejection above with bolded Wands Factors.
With respect to the pre-AIA  35 U.S.C. 102(b) rejections, first, the Applicant argues Plummer fails to disclose the “collapsibility” of the roof.
The law of anticipation does not require that the reference teach what the applicant is claiming but only that the claims on appeal “read on” something disclosed in the reference.  See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).  Where functional limitations are recited for the structure set forth in the claim, the reference must also include structure which is capable of performing the recited function in order for the reference to be properly anticipatory.  See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977). In the instant case, Plummer’s roof is capable of collapsing or folding under severe fire event. When the fire is strong and severe enough, metal can be melted. Therefore, it is the Examiner’s sincere position that Plummer’s roof is capable of collapsing or folding under an ignition event.  Plummer’s roof 13 is clearly constructed or built up by many structural elements such as: shielding members 52, vertically adjustable brace members 55, cylindrical member or housing 39 and many other structural elements shown in Fig. 3. These structural elements are used to built a roof 13 that is much bigger in volume and density of all these structural elements combined. Therefore, under severe fire event, when the fire is strong and severe enough to melt metal, all these structural elements would definitely collapse or fold under the severe fire event. It appears that the Applicant unintentionally impose a much smaller and specific definition to the term “collapse.” New 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is presented above in order to clarify the Applicant’s intention of the actual definition of “collapse.” 
Second, the Applicant argues that Plummer fails to disclose the fire prevention or suppression. Again, the law of anticipation does not require that the reference teach what the applicant is claiming but only that the claims on appeal “read on” something disclosed in the reference.  See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983). Furthermore, the absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949).
Third, the Applicant argues that Plummer fails to disclose “a cellular glass material situated above a majority of the upper surface of the oil." Applicant's argument is not commensurate in scope with the claimed invention. No such limitations can be found in the claimed invention. If the upper oil surface includes the oil surface that is under the sealing blocks of foam glass 25, then, it is safe to say the cellular glass material (25) situated above a majority of the upper surface of the oil (that is under 25). In other words, the oil and its upper surface is not fully and clearly defined because the oil upper surface certainly includes the “open” upper surface and the covered upper surface. 
Fourth, the Applicant argues that Plummer fails to disclose a roof that is "capable of collapse" to deploy the cellular glass onto the surface of the oil. Applicant raises no new issue, see explanations in the first and third sections above. As to the question of the identity of the roof material and intended to melt at any particular temperature, the Examiner has reasonably providing an example of using a stronger metal roof structure (best case scenario for the Applicant) to explain the collapsibility of the roof. It is unclear if the Applicant is suggesting there is other material, within a reasonable cost and availability, better and stronger than metal to build the floating roof of Plummer. Again, the law of anticipation does not require that the reference teach what the applicant is claiming but only that the claims on appeal “read on” something disclosed in the reference.  See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 781 (Fed. Cir. 1983).    
Applicant further argues that Plummer fails to disclose “a cellular glass material situated above a majority of the upper surface of the oil.”
The basis of the Applicant argument is unknown. As shown in Fig. 2, Plummer clearly discloses the cellular glass material (25. sealing blocks of foam glass) situated above a majority of the upper surface of the oil (covered upper oil surface that is under 25).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 21, 2022